DANIEL, Chief Judge.
Florida Power and Light Company appeals a judgment in favor of Michael Kennedy and his father in a negligence action. The suit was filed after Michael, a minor, came in contact with a power line owned by FPL and was severely injured. On appeal, FPL contends that the trial court erred in denying its motion for a new trial because counsel for the Kennedys made an improper “Golden Rule” argument during closing argument. FPL also contends that the trial court erred in limiting the scope of testimony from one of its experts as a sanction for a discovery violation. After carefully reviewing the record, we find no abuse of discretion in either ruling. See generally Mercer v. Raine, 443 So.2d 944 (Fla.1983); Brinkerhoff v. Linkous, 528 So.2d 1318 (Fla. 5th DCA 1988); Shaffer v. Ward, 510 So.2d 602 (Fla. 5th DCA 1987).
Judgment AFFIRMED.
DAUKSCH and COWART, JJ., concur.